Citation Nr: 1420546	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-29 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1965 to October 1967.  According to his DD Form 214, his military occupational specialties (MOS) were infantryman and fire crewman, and he received the Combat Infantryman Badge.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The case was previously before the Board in June 2012 and was remanded for further development.  The Board finds that there has been substantial compliance with the mandates of the Board's remand and will proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268(1998). 


FINDING OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran's current hearing loss is related to acoustic trauma sustained in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a March 2006 letter.  The claim was subsequently readjudicated in a September 2008 statement of the case and an August 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's service treatment records and medical treatment records are in the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claim which has not been obtained.  

The Veteran received multiple VA examinations; the reports and medical opinions are in the claims file.  The Board finds that these examinations are adequate.  They involved a review of the claims file, thorough examinations of the Veteran, and supporting rationales.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

For chronic diseases listed in 38 C.F.R. § 3.309(a), such as hearing loss-an organic disease of the nervous system, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, 38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted-on a direct basis-for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  § 3.303(d). 
 
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In the case of a veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) .  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so are the consequences of that injury, at least in service.  Reeves v. Shinseki, 682 F.3d 988   (Fed. Cir. 2012).  However, § 1154(b) only serves to lighten the evidentiary requirement for showing service incurrence of an injury or disease; it does not lighten the evidentiary requirements for competent evidence demonstrating a present disability or a nexus between present the disability and the combat injury.  See Brock v. Brown, 10 Vet. App. 155 (1997).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Here, the Veteran says he has hearing loss due to in-service exposure to loud noises from small arms fire, heavy artillery, mortars, grenades, helicopters, aircraft engines, and tanks while serving in the infantry; he claims service connection is warranted.  

VA medical records reflect that the Veteran has been diagnosed with hearing loss adequate for VA compensation purposes.  The first element of service connection is therefore established.

Regarding the second element of service connection, service treatment records do not document any reports of hearing difficulties or problems with the Veteran's ears.  The Board notes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The Veteran underwent hearing examinations for entry and discharge from service.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA units prior to July 1966.  However, in July 1966, VA adopted International Organization for Standardization  (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R. § 3.385  is based on ISO units. The military audiograms in this case must therefore be converted from ASA to ISO units.  Essentially, this means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz  and 5 decibels at 4000 Hertz.

An October 1965 report of medical examination for the purpose of entry into service reflects normal ear conditions and that audiometric test results thresholds at 500, 1000, 2000, 3000, and 4000 Hz were no greater than 15 dB.  In an associated report of medical history, the Veteran endorsed that he had never had trouble with his ears.  A September 1967 report of medical examination for the purpose of separation from service reflects that audiometric test results thresholds at 500, 1000, 2000, 3000, and 4000 Hz were no greater than 20 dB.  In an associated report of medical history, the Veteran endorsed that he had never had trouble with his ears or hearing loss.

In an April 2012 informal hearing presentation, the Veteran's representative notes a change in auditory thresholds from entrance to separation.  Nonetheless, in June 2012 and July 2013 VA examinations, the examiner considered the Veteran's records and reports of symptomatology and opined that such change in auditory thresholds during service is not clinically significant.

Although there is no documentation of hearing loss during service, the Veteran's  DD Form 214 confirms that his military occupational specialty (MOS) was infantryman, and he received the Combat Infantryman Badge. Given that the noise exposure to which the Veteran attributes hearing loss is consistent with the circumstances of his combat service and there is no clear and convincing evidence to the contrary, the Board concedes that the Veteran acquired hearing loss during service as a result of acoustic trauma; this satisfies the in-service incurrence element of the Veteran's service connection claim.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Reeves, 682 F.3d at 999.

Therefore, the evidence establishes the presence of a current disability and an in-service injury.  The required relationship or "nexus" to service may in this case be established on either a presumptive or direct basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Nonetheless, neither basis is availing; the preponderance of the evidence weighs against a finding that the Veteran's hearing loss is related to service on any basis.

First, the Veteran is not entitled to service connection under § 3.303(b), or on a presumptive basis under §§ 3.307(a)(3).  The evidence does not reflect that the Veteran's hearing loss manifested to a compensable degree within one year of separation from service.  In addition to the examinations and reports of medical history conducted in service-discussed above, the pertinent evidence also includes an examination from March 1975, which lists hearing results in an unclear fashion: a score of "30" is written for 500 Hz for both ears, and a wavy line follows this number throughout the other frequency boxes.  Although the Board notes that this record pertains to many years after separation from service, the June 2012 and July 2013 examination opinions consistently report that it is unlikely that this number represents a true threshold determining hearing test where all thresholds were found to have been 30 dB.  Instead, it represents a screening test where all frequencies were presented at 30 dB and the Veteran responded to them, thus likely reflecting that the true threshold was at or below 30 dB and normal. Again, the Board notes that regardless of the accuracy of the March 1975 exam's findings, this record pertains to over seven years after separation from service. 

Furthermore, the Veteran first filed a claim for service connection for hearing loss in February 2006, over 38 years after separation from service.  In a September 2006 VA examination, the Veteran reported first noticing hearing loss 16 years prior.  Subsequently, in an August 2008 VA examination, the Veteran inconsistently complained of hearing loss noted over the past 41 years.  Although the Veteran's lay statements purport to establish that he has continued to experience hearing loss since service, these statements are outweighed by the more objective evidence discussed above; specifically, the Veteran's normal hearing results at separation, his own report at separation that his hearing and ears were normal, and the lack of evidence of complaints or treatment 38 after separation.

Accordingly, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss manifested to a compensable degree within one year of separation from service or that the Veteran has experienced continuity of symptomatology since service.  The Veteran is not entitled to service connection on a presumptive basis, including on the basis of continuity of symptomatology.
 
The Veteran is also not entitled to service connection on a direct basis.  As discussed above, the evidence reflects the presence of a current disability and the Veteran's combat service is sufficient to establish an in-service injury.  But, the record contains conflicting evidence on the issue of a nexus between the Veteran's current hearing loss and service.
 
Support for the Veteran's claim includes his lay statements that he believes his current hearing loss was caused by service.  This is contradicted by June 2012 and July 2013 VA audiological examination reports in which the examiner opined that there was no nexus between the Veteran's bilateral hearing loss and his service.  The examiner acknowledged the Veteran's reports of acoustic trauma during service in an August 2008 VA examination and his denials of post-service occupational or recreational noise exposure.  After considering the above and the pertinent medical records, the VA examiner gave a negative opinion on nexus, based on: (1) normal audiological threshold results in service; (2) examination results reflecting a lack of a clinically significant increase in audiological thresholds in service; and (3) no indication that the Veteran presented with hearing loss a year after separation from service.  

The Board is cognizant that under Hensley v. Brown, 5 Vet. App. 155, 160 (1993) and Ledford v. Derwinski, 3 Vet. App. 87 (1992), VA may not deny service connection for hearing loss simply because a hearing loss disability (as defined by 38 C.F.R. § 3.385) was not present on audiometric testing at separation from service.  The Board finds, however, that the June 2012 and July 2013 VA examiner's opinions are adequate and do not contravene Hensley and Ledford because the examiner did not base his opinion exclusively on a belief that service connection is unavailable when a veteran presents no hearing loss in service or leaves service with normal hearing as defined by 38 C.F.R. § 3.385.  Instead, the VA examiner supplied additional medical bases for his finding that there is no medical relationship between the Veteran's current hearing loss and noise exposure in service: the absence of a clinically significant increase in auditory thresholds and hearing loss shortly after exposure.
 
The Board has considered the Veteran's lay statements that he believes there is a nexus between his hearing loss and his service.  The Veteran has not demonstrated that he is an expert when it comes to diagnosis or etiology of audiological conditions; he is therefore a layperson, but his lay opinion could be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d at 1316.  However, in this case, the evidence demonstrates that there is a substantial gap in time between the Veteran's exposure to loud noises in service and the initial manifestation of his hearing loss.  In such a circumstance, other potential causes must be considered.  Significantly, determining the precise etiology of the Veteran's hearing loss is a complex question that involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert who carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Board finds that the Veteran's lay opinion is not entitled to significant weight as compared to the June 2012 and July 2013 VA opinions.

For the foregoing reasons, the preponderance of the evidence weighs against a finding that the Veteran's current hearing loss is related to service; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


